Citation Nr: 1200165	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
      
      
INTRODUCTION

The Veteran served on active duty from October 1977 to March 1978, with additional service in the Army National Guard of the Commonwealth of Puerto Rico until August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he currently has an eye disability, with impaired vision, a left leg disability, and a left ankle disability, all of which he claims to have incurred as result of his military service.  

A thorough review of the Veteran's service treatment records (STRs) reveals that the Veteran received treatment for an eye laceration on July 1, 1984.  A statement of medical examination and duty status dated at that time reveals that the Veteran's injury was incurred in the line of duty.  The statement describes that the Veteran was hit in the left eye by a tree branch.  The statement further reveals that the Veteran was noted as being on active duty at the time of his injury.  

The Veteran's STRs further reveal that, on May 19, 1990, the Veteran injured his ankle while completing physical training during a period of inactive duty for training (INACDUTRA).  He sprained his ankle while completing a two-mile run.  A statement of medical examination and duty status dated at that time reveals that the injury was incurred in the line of duty.  His ankle was placed in a cast and the cast was removed in July 1990.  It was estimated that the Veteran would not be fit for normal military or civilian duty for three to four months.  The Veteran continued to receive regular treatment for his left ankle injury for several months following his injury.  

With respect to the Veteran's alleged left leg disability, his STRs reveal that he was found to have a history of trauma to his left leg in May 1991.  The medical report reveals that he was noted to have tendonitis following his left ankle injury the year before.  In a January 1991 medical report, the Veteran was noted as receiving follow-up care regarding left knee pain.  

Finally, on a March 1991 report of medical history for his quadrennial examination, the Veteran indicated that he had eye trouble, foot trouble, and that he had a history of broken bones.  The claims file is devoid of any evidence of post-service treatment for any of his claimed conditions.  

On this record, the Board acknowledges that the Veteran may have current disabilities that are related to his in-service incidents involving his left ankle, left leg and/or left eye.  Accordingly, the Board finds that pursuant to the duty to assist, the Veteran must be afforded VA examinations in order to determine the nature and etiology of his claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his left ankle and left leg.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left ankle and left leg disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ankle and/or left leg disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the left ankle injury that the Veteran incurred while completing physical training during a period of inactive duty for training on May 19, 1990.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Schedule the Veteran for a VA eye examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all eye disabilities or residuals found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the left eye laceration that the Veteran incurred when he was hit in the eye with a tree branch during a period of inactive duty for training on July 1, 1984.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


